Case: 1:18-cv-04583 Document #: 74-22 Filed: 10/02/20 Page 1 of 4 PageID #:1045




          Exhibit 23
               Case: 1:18-cv-04583 Document #: 74-22 Filed: 10/02/20 Page 2 of 4 PageID #:1046




                                   OFFICE OF THE COOK COUNTY
                                       RECORDER OF DEEDS
        Human Resources
        118 N. C lark Street, Room 230
        Chicago, IL 60602
        (312) 603-5095

                                              STANDARD.JOB DESCRIPTION

                                         Executive Assistant to Chief Deputy Recorder

        Job Code:     51                                                    Department Budget No.:             1301154
        Job Title:    Executive Assistant                                   Position I.D. No.:                 9501890
        Salary Grade: Gr ade 20                                             Compliance Status:                 Non-Exempt
        Department:   Adminis tration

                                                              Job Summary
    Reporting to and directly supporting the Chief Deputy Recorder, provides· assistance on a variety of complex
    organizational and special projects. Under limited supervision, performs a full range of administrative and secretarial work·
    qf 90nsider able difficulty involving some independent judgment. Duties performed are highly confidential in nature and are
    ainied to provide continuity and efficiency to all office operations, functions and activities.

                                                         Essential Job Duties

    This list represents the essential tasks performed by the position. Employees may be assigned additional duties by
    management as required.

    •      Receives and screens telephone cails, letters, emails and/or visitors. Sorts and distributes mail to ensure delivery to
           the appropriate personnel within the Office.

_ _ •      Prepares correspondence, m emos and reports, directs follow-up as needed and answers correspondence not
           requiring the C hiefbeputy Recorder's direct attention, and maintains paper and electronic records of such.

    •      Prepares letters, memos and bi-weekly reports to communicate information regarding office/program activities.

    •      lnterl'aces, corresponds and collaborates with County Offidals as needed.

    •     Communicates the Chief Deputy Recorder's instructions to various individuals and/or sections and furnishes and
          obtains other information from other executives, whether they are internal or external as needed.

    •      Maintains physical and computerized records, for the purpose of storing accurate documentation of office/program
           activities,

    •     Completes projects assigned by Chief Deputy Recorder with minimal supervision t o the satisfaction of the Chief
          Deputy Reoorder.

    •     Ability to successfully coordinat e projec t s involving multiple Recorder's Oific:-e Departments and external entities.

    •     Requisitions office sup plies as required and monitors supplies to determine supply needs for the CDR.
                                                                 Page 1 of3
            Case: 1:18-cv-04583 Document #: 74-22 Filed: 10/02/20 Page 3 of 4 PageID #:1047



    •    Attends meetings on behalf of the Chief Deputy Recorder and the Recorder's Office, answers routine questions, and
         responds t� information requests so as to reUeve the administrative burden upon !he Chief Deputy Recorder.
    •    Directs the flow of work through the Recorder's Office in conjunction with other Executive Assistants, bringing high
         priority items·to the Cl)ief D,eputy Recorder's Immediate attention.
    •    Follows up on all pending administrative matters.

    •    Schedules meetings and appointments while keeping track of the Chief Deputy Recorder's availability and time
         constraints on a constant basis, updates Chief Deputy Recorder on a daily/weekly basis.

    •    Prepares reports and presentations, gathering and summarizing data and often using advanced office technology
         including word processing, graphics and spreadsheets.

    •    Organizes and expedites flow of work through Chief Deputy Recorder's office. Initiates follow-up action on documents
         to ensure appropriate information, approval or signature are approved within the specified time frame.

•       Coordinates out of town travel arrangements (hotel, airfare, ground transportation) .

•       Reviews documents submitted from other sections to ensure appropriate information is properly submitted .

•       Assists with implementing departmental and County strategies and policies on behalf of Chief Deputy Recorder.
        Assists in the preparation of documentation and communications directly with the State's Attorney in preparation for
        outside legal matters.



                                                   Minimum Qualifications
•       Possession of a Bachelor's Degree in any field.

•       Five (5) years of full-time paid experience in administrative and secretarial work at the Executive level.

•       At least three (3) years of previous computer training or experience related to the use of advanced word processing,
        spreadsheets and/or database programs including Microsoft Word, Excel, Outlook, PowerPoint, and Publisher.

•       Must type at least 40 words per minute.

•       Demonstrated ability to perform the essential job duties and possess the knowledge, skills, abilities and other
        characteristics as listed in this job description.

•       Note: Must provide copy of degree or diploma and documentary proof of experience with application.


                                                   Preferred Qualifications

•       Ten (10) Years of full-time paid experience in administrative secretarial work at the Executive Level.

•       Demonstrated ability to perform special projects that required coordination with various entities, CCRD sections and
        ex1ernal departments or organizations.

                              Knowledge, Skills, Abilities, and other Characteristics

•       Strong analytical and problem-solving skills.

                                                             Page 2 of 3




                                                                                    -
.       '        Case: 1:18-cv-04583 Document #: 74-22 Filed: 10/02/20 Page 4 of 4 PageID #:1048


    •       Ability to quickly learn nd adapt lo �hief De ty Recorder's management style as to ·be able to frequently act on
                                    �                    ��
            Chief Deputy Recorder s behalf to relieve adm1nistraUve burdens.

    •       Ability to deal with both the public and governmental bodies and officials.

    •       _Ability to serve as a liaison and project coordinator.

    •       Ability to maintain strict confidentiality in all matters.

    •       Exceptional professional demeanor.




    Any offer of employment will be contingent on the applicant passing a drug screening test and' background
    check.·

    The duties listed are not set forth for purposes of limiting the assignment. of work. They are not to be
    construed as a complete list of the many duties normally performed under a job title or those to be
    performed tempori3rily outside an employee's normal line of work.




                                                                      Page 3 of3
